Frazer, J.
This was a suit on a forfeited/recognizance. It is assigned, for error that the court overruled a demurrer to the complaint. The complaint alleges that at a regular term of the Grant Circuit Court, held &c., an indictment for forgery was returned into said court by the grand jury against James McCarter, who was thereupon arrested, &c., and then and there, &c., appeared in open court, together with the appellant McClure, as his surety, and entered into a recognizance in the sum of eight hundred dollars, &e.; that there was a default in performing the condition, &e., as appears from the record of the court, a copy of which was tiled with the complaint, and made a part thereof, as was also a copy of the recognizance, by which it appeared that the fact of the default was properly entered as the statute requires. 2. (1. & II. § 47, p. 398. Several objections were made to the complaint, none of which find any support either in reason or authority. One of them is that it is not averred that there was an order of court requiring McClure to enter into recognizance, and fixing the amount of the penalty. It was not necessary. 2 G-. & H., § 37, p. 397. And we think that taking the recognizance in the penalty of eight hundred dollars by the court, in open session, is enough for the complaint .to show in the first instance. Indeed, that seems to us to be- a fixing of the penalty, answering all the purposes intended by the statute. The remaining points suggested against the complaint are not of such a character that it could be possible to specify or discuss them.
I. Van Devanter and J. F. McDowell, for appellant.
R. T. St. John, J. Brownlee, and D. F. Williamson, Attorney General, for the State.-
The other questions in the case mentioned in the appellant’s brief have, very properly, not been deemed by counsel of sufficient importance to be presented to this court in the manner required by its rules. There is nothing in them, and we need not further notice them.
The judgment is affirmed, with five per cent, damages and costs.